DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response dated 09/08/2021 has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Oberoi et al. (US 2013/0165362)
In regards to claim 1, Oberoi teaches viscosity index improvers for lubricating oil compositions including linear polymers having the formula D’-PA-D’’ (i.e., triblock polymers) or star polymer wherein D’ is diene block having number average molecular weight (Mn) of from about 10,000 to about 120,000 daltons, or preferably from about 20,000 to about 60,000, PA represents a block derived from monoalkenyl arene having a Mn of from about 10,000 to about 50,000 daltons and D’’ block is derived from diene having Mn of from about 5,000 to about 60,000 daltons [abstract, 0022].  

The linear or star polymer can be present in oil concentrates in amounts of from about 3 to about 25% by weight of the star polymer [0046].  It will be obvious for the linear polymer to thus be present in such amounts in the concentrate as evidenced by the teachings of Oberoi that the same amounts of star or linear polymer are used.  For instance, the linear or star polymer are present in lubricating oil composition as VI improver in the same amounts of from 0.1 to about 2.5% by weight of the composition [0047].  The composition may also comprise customary additives such as ashless dispersant, metal detergents, corrosion inhibitor, antioxidant, etc. [0065].  The final lubricant comprises from about 5 to 25% of the concentrate [0066].
Thus, Oberoi teaches the viscosity modifier concentrate having the claimed copolymer with the same ingredients in similar amounts and thus would be expected to possess similar properties such as KV100, beaker pour and tan  of the claim.
In regards to claim 2, Oberoi teaches the composition having the claimed limitations as previously stated.  The D’ and D’’ are blocks having different Mn as previously stated and are thus not identical.
In regards to claim 3, Oberoi teaches the composition having butadiene of about 5% which obviates the limitation of about 3% as claimed, and isoprene of about 95% which obviate the amount of about 97% as claimed.
In regards to claims 4 – 7, Oberoi teaches the concentrate having the claimed limitations as previously stated.  Since the ratio of Mn of D’ to D’’ is at least 1.4:1 and the ratio of Mn of PA to block D’’ can be 1:1, then the ratio of Mn of PA to Mn of D’+D’’ would overlap the claimed range, such as having a calculated amount of about 0.42 or lower.
In regards to claim 8, Oberoi teaches the concentrate having the amount of linear triblock copolymer of from about 3 to about 25% by weight as previously discussed.
In regards to claim 9, Oberoi teaches the concentrate comprises lubricating oils [0046].  The lubricating oils useful for the invention ae natural oils such as mineral oils or synthetic oils which are Group I to V oils, and thus are used and/or would have been obvious for use as the lubricating oil of the concentrate [0048].
In regards to claims 10, 11, Oberoi teaches the concentrate having the same amount of the VI improver polymer and thus would be expected to have similar KV100 (viscosity) as claimed.
In regards to claim 12, Oberoi teaches the concentrate useful in lubricant composition which also comprises the additives of the claims as previously stated.  Thus, it would have been obvious to have mixed in the additives in the concentrate prior to addition to the fully formulated oil which is also customary in the art.
In regards to 13 – 36, Oberoi teaches the concentrate having the linear triblock copolymer and other limitations of the claims as previously stated.  When the copolymer is added to the oil concentrate the method of modifying the kinematic viscosity of the concentrate in intrinsically performed.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants argue that while Oberoi mentions linear triblock copolymers, Oberoi is directed star polymers.  Applicants further demonstrate that the properties of star polymers in oil are different from those of linear polymers in oil at amounts of at least 6% as claimed.  The argument is not persuasive.
The characterization of Oberoi as primarily being directed to star polymers is erroneous.  The disclosure of Oberoi is replete with teachings of its polymers being linear triblock polymers and/or star polymers (See abstract, 0018, 0028 – 0030, 0047, Table 1 Examples etc.).  As shown, even the inventive composition of Oberoi recites linear triblock polymers contrary to applicants’ allegation.  Oberoi clearly teaches using similar amounts of linear or star polymer in the fully formed lubricating oil composition [see 0047].  Therefore, the amounts of linear or star polymer in concentrates are similar.  All of applicants’ arguments are based on the incorrect assumption that Oberoi fails to teach the linear polymer of the claims or allow for it to be present in oil concentrates in the claimed amounts which is not persuasive.
Applicants argue that star polymers have higher density than linear triblock copolymers and thus would have a much lower hydrodynamic volume which will preclude using the same amount of star polymers and linear polymer.  The argument is not persuasive.
Oberoi teaches the use of the linear and star polymers as equivalents.  Further, Oberoi teaches use of similar molecular weights of either of the polymers.  Thus, their similar molecular weights would make them more equivalent.  
Applicants keep referring to star polymers having a smaller hydrodynamic volume and a higher density than linear polymers without addressing equivalency provided by using similar 
Applicants’ arguments of deficiency in using similar concentration of star and linear polymers is contrary to teachings of Oberoi of the use of similar amounts.  
Applicants argue that there are performance characteristics of the claimed copolymers that are not results effective variables in Oberoi.  The argument is not persuasive.
Oberoi teaches similar polymers having the claimed limitations and useful in similar amounts and thus would be expected to provide similar properties.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771